Title: From John Adams to Thomas Johnson, Jr., 11 April 1800
From: Adams, John
To: Johnson, Thomas, Jr.



Dear Sir
Philadelphia April 11th 1800

I received this morning your favor of the 8th, from Georgetown with all the pleasure that we usually receive from seeing the face of an old friend, long esteemed, respected, & beloved. I envy you however that vivacity of youth with which you write and even that firm & steady hand, which appears in every character.
For my own part I see no immediate prospect of an awfull crisis more terrifying, than I have constantly beheld for forty years. From the year 1760 to this moment has appeared one uniform state of doubt, uncertainty & danger to me.
Repose is desirable enough for me, but I have been so long a stranger to it that I know not whether I should not find it a mortal ennemy.
I know of nothing, that would give me more pleasure, than to meet you, but whether it will be possible for me to be in the city before November I know not. If any services, which I can render, will be usefull, I neither want a disposition to render nor I hope resolution to suffer under them. I am weary & so are all men at my age, whether in public or private life. I agree perfectly with you that a great deal is yet to be done to prevent our becoming a mere satilite to a mighty power. But I will candidly confess to you I sometimes doubt, which is that mighty power. I think there is danger from two. Nothing could give me more joy than your resolution to come again upon the stage; because I know your noble nature so well that it is impossible you should be the dupe of either. It will always give me pleasure to hear of your welfare, as I / am with great and sincere esteem ancient and modern / your friend and humble servant
